May 14, 2012 Securities and Exchange Commission treet N.E. Washington, D.C. 20549 RE: China Insure Holdings, Inc. File Ref. No. 000-54039 We have read the statements of China Insure Holdings, Inc. pertaining to our firm included under Item 4.01 of Form 8-K dated May 8, 2012 and agree with such statements as they pertain to our firm. Regards, WEBB & COMPANY, P.A. Certified Public Accountants 1500 Gateway Boulevard, Suite 202 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com
